Citation Nr: 0016782	
Decision Date: 06/26/00    Archive Date: 07/05/00

DOCKET NO.  99-03 789A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to service connection for removal of a left 
testicle with right testicle disease and residuals leading to 
vasectomy.

2.  Entitlement to service connection for bilateral hearing 
loss.


REPRESENTATION

Veteran represented by:	California Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

M.S. Lane, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1975 to July 1980 
and from July 1980 to May 1982.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a June 1998 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO), which denied 
the veteran's claims of entitlement to service connection for 
hearing loss and for removal of a left testicle with right 
testicle disease and residuals leading to vasectomy.  


FINDING OF FACT

The veteran has presented cognizable evidence showing that 
his claim of eligibility for recovery of VA benefits based 
upon his second period of service is plausible or capable of 
substantiation.


CONCLUSION OF LAW

The veteran has presented a well-grounded claim of 
entitlement to eligibility for VA benefits based upon his 
second period of active service.  38 U.S.C.A. § 5107(a).



REASONS AND BASES FOR FINDING AND CONCLUSION

The issues presented on appeal have been characterized by the 
RO as claims of entitlement to service connection for the 
residuals of a removal of the left testicle and hearing loss.  
However, after reviewing the record, the Board believes that 
there is a preliminary issue that has been presented on 
appeal, which must be fully addressed and developed before 
any determination can be made as to whether entitlement to 
service connection is warranted for the veteran's claimed 
disabilities.  Specifically, the Board notes that by letter 
dated in March 1998, the RO determined that the veteran's 
discharge under conscientious objector status was a bar to 
recovery of VA disability benefits based on his second period 
of active service.  
See 38 U.S.C.A. § 5303 (West 1991); 38 C.F.R. § 3.12(c) 
(1999).  Thereafter, although the RO continued to 
characterize the issues on appeal as claims of entitlement to 
service connection, it appears the primary issue that has 
remained in contention is whether the veteran's conscientious 
objector status is a bar to recovery of VA benefits based on 
his second period of active service.  (See the September 1998 
Notice of Disagreement and the March 1999 Substantive 
Appeal.)  

Therefore, the Board finds that before the veteran's claims 
for service connection can be addressed, the preliminary 
issue of whether the veteran's conscientious objector status 
is a bar to recovery of VA benefits based on his second 
period of service must be fully developed and adjudicated.  

Relevant Law and Regulations

Disability compensation is payable to any individual who 
incurred an injury or disease in the active military, naval, 
or air service, who was discharged or released from service 
under conditions other than dishonorable.  38 U.S.C.A. § 1131 
(West 1991).  

The term "discharge or release" includes the satisfactory 
completion of the period of active military, naval or air 
service for which a person was obligated at the time of entry 
into such service in the case of a person who, due to 
enlistment or reenlistment, was not awarded a discharge or 
release from such period of service at the time of such 
completion thereof and who, at such time, would otherwise 
have been eligible for the award of a discharge or release 
under conditions other than dishonorable.  38 U.S.C.A. § 
101(18) (West 1991).

No matter what the character of discharge, benefits are not 
be payable if a service member was discharged under one of 
the following conditions: As a conscientious objector who 
refused to perform military duty, wear the uniform, or comply 
with lawful order of competent military authorities; by 
reason of a general courts-martial; by resignation of an 
officer for the good of the service; as a deserter; as an 
alien during hostilities; or by reason of an absence without 
official leave (AWOL) for a continuous period of at least 180 
days.  38 U.S.C.A. § 5303 (West 1991); 38 C.F.R. § 3.12(c).

In a precedent opinion, dated December 20, 1993, the VA 
Office of the General Counsel interpreted 38 C.F.R. § 3.12(c) 
to mean that a claimant who is discharged under honorable 
conditions as a conscientious objector is not thereby barred 
from eligibility for veteran's benefits unless, in addition 
to being a conscientious objector, the claimant also refused 
to perform military duty or refused to wear the uniform or 
otherwise to comply with lawful orders of competent military 
authorities.  O.G.C. Prec. 11-93 (Dec. 20, 1993).  The Board 
is bound by this interpretation of the 38 C.F.R. § 3.12(c).  
38 U.S.C.A. § 7104(c) (West 1991).

A person seeking VA benefits must first establish by a 
preponderance of the evidence that the service member, upon 
whose service such benefits is predicated, has sustained the 
status of veteran.  See Holmes v Brown, 10 Vet. App., 38, 40 
(1997).  In the recent case of D'Amico v. West, No. 99-7110 
(Fed. Cir. April 7, 2000), the United States Court of Appeals 
for the Federal Circuit overruled previous decisions of the 
Court of Appeals for Veterans Claims, which had found that a 
claimant must prove status by a preponderance of the evidence 
in order to reopen a claim that had been previously 
disallowed because status had not been established.  The 
holding in D'Amico, however was limited only to those cases 
in which a claimant was seeking to reopen a claim under 
38 U.S.C.A. § 5108 that had been previously denied because 
status had not been established.  The holding in D'Amico left 
intact prior case law that had applied this standard to 
initial disallowances of claims based on lack of status.

Analysis

As noted above, as a threshold matter to his claims of 
entitlement to service connection, the veteran is seeking 
recognition by VA of his eligibility to receive VA disability 
benefits based upon injuries incurred during his second 
period of service.  In essence, the veteran acknowledges that 
he was honorably discharged from his second period of active 
service as a conscientious objector, but asserts that he 
never participated in any of the activities that would bar 
recovery under 38 C.F.R. § 3.12(c) (1999), such as refusing 
to perform military duties or refusing to comply with lawful 
order of competent military authorities.

The threshold question with regard to any claim is whether it 
is well grounded pursuant to 38 U.S.C.A. § 5107(a).  In this 
instance, the Board finds that the veteran has submitted a 
well-grounded claim of eligibility to recover VA benefits 
based upon injuries incurred during his second period of 
service.  This is based on the veteran's own assertions that 
he never refused to perform military duties or to comply with 
lawful order of competent military authorities, as well as 
his service medical records, which are entirely negative for 
any indication that the veteran was evaluated for a refusal 
to perform such activities at any time during his second 
period of service.  While not necessarily conclusive as to 
his claim, the Board finds that this evidence is sufficient 
to justify a belief by a fair and impartial individual that 
the veteran's claim for service connection is plausible and 
thus, well-grounded.  Tirpak v. Derwinski, 2 Vet. App. 609, 
611 (1992).

A well-grounded claim having been submitted, VA has a duty to 
assist the veteran in developing the facts pertinent to his 
claim.  38 U.S.C.A. § 5107.  In accordance with this duty, 
and for the reasons and bases set forth in the remand portion 
of this decision, the Board finds that additional development 
is necessary before a determination can be made as to the 
veteran's eligibility for VA benefits based upon his second 
period of service.

As discussed above, the Board believes that the issues of 
whether service connection is warranted for the veteran's 
claimed disabilities cannot be adjudicated until the 
preliminary issue of the veteran's eligibility has been fully 
addressed.  By this decision, the Board makes no findings 
regarding the well-groundedness of the veteran's claims of 
entitlement to service connection for hearing loss and for 
removal of a left testicle with right testicle disease and 
residuals leading to vasectomy.


ORDER

The veteran's claim of eligibility for VA benefits based upon 
his second period of service is well grounded.  To this 
extent only, the appeal is granted.


REMAND

To review, the veteran is seeking recognition by VA of his 
eligibility to receive VA disability benefits based upon 
injuries incurred during his second period of service.  In 
essence, the veteran contends that although he was a 
conscientious objector, he never participated in any of the 
activities that would bar recovery of VA benefits under 
38 C.F.R. § 3.12(c), such as refusing to perform military 
duties or refusing to comply with lawful order of competent 
military authorities.

In finding that the veteran was not entitled to VA benefits 
for this period, the RO appears to have relied exclusively 
upon an April 1985 statement from United States Navy Reserve 
Personnel Center (NRPC) indicating that the veteran was 
discharged in May 1982 "by reason of non-compliance with 
lawful orders of competent military authorities".  Because 
this document was provided by an agency of the U.S. 
Government, the Board recognizes that reliance upon it is 
consistent with the well-recognized reliance placed by VA 
upon service department and NPRC determinations.  38 C.F.R. 
§§ 3.203(a), (c) (1999); cf. Sarmiento v. Brown, 7 Vet. App. 
80, 83 (1994); Duro v. Derwinski, 2 Vet. App. 530, 532 
(1992).

The Board has carefully reviewed the April 1985 finding of 
the NRPC.  While the Board acknowledges that the finding 
appears to be quite unambiguous in its conclusion that the 
veteran was discharged by reason of non-compliance with 
lawful orders, in the context of the present state of the 
record that conclusion appears to be based entirely upon a 
statement signed by the veteran during service in December 
1981, which was attached to the NPRC report.  In that 
statement, the veteran acknowledged that he was aware of 
possible nonentitlement to benefits administered by VA due to 
discharge from service as a conscientious objector under 
certain circumstances, including the refusal to perform 
military duties or to otherwise comply with lawful orders of 
competent military authority.  However, while that statement 
appears to have advised the veteran of possible 
nonentitlement to VA benefits under certain circumstances, it 
does not appear to contain a specific finding that the 
veteran himself was actually being discharged under those 
circumstances.  Nor can the statement be reasonably 
interpreted as an admission on the part of the veteran [see 
the hearing transcript, page 8-9].  

The Board has reviewed the complete record and can find no 
other corroborative evidence demonstrating that the veteran 
was discharged from his second period of service based upon 
non-compliance with lawful orders.  His service medical 
records are entirely negative for any such indication, and 
the veteran has repeatedly denied that such was the case.  
While his Certificate of Release or Discharge from Active 
Duty (DD 214) does reflect that he was discharged as a 
conscientious objector, there is no indication that he was 
found to have refused to perform military duties or to comply 
with lawful orders of competent military authority.

Thus, it appears that either (a) the NPRC report is based on 
an incorrect interpretation of the statement signed by the 
veteran at the time of his discharge, or
(b) it is based on other records pertaining to the veteran's 
behavior which have not been made part of the record on 
appeal.  If such records do exist, they are crucial to the 
outcome of this case and must be obtained.

Thus, in light of the ambiguity still in the record regarding 
the precise circumstances of the veteran's discharge, the 
Board finds that a remand is appropriate so the RO can obtain 
his service personnel records and determine whether the 
veteran was in fact discharged due to non-complaince with 
lawful orders of a military authority.

Accordingly, this case is remanded for the following actions:

1.  The RO should contact the service 
department and obtain the veteran's 201 
file (service personnel records).  Once 
received, these records should be 
associated with the veteran's claims 
folder.  

2.  Following the receipt of this 
information, the RO should readjudicate 
the veteran's claims of entitlement to 
service connection for hearing loss and 
for removal of a left testicle with right 
testicle disease and residuals leading to 
vasectomy.  The RO should make a specific 
finding of fact as to whether the veteran 
is eligible to receive VA disability 
benefits based upon injuries incurred 
during his second period of active 
service.  The provisions of 38 C.F.R. 
§ 3.12 and O.G.C. Prec. 11-93 (Dec. 20, 
1993) should be considered.  If any of 
the benefits sought on appeal remain 
denied, the veteran and his 
representative should be furnished a 
Supplemental Statement of the Case and 
given the opportunity to respond.  
Thereafter, the case should be returned 
to the Board, if in order.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	Barry F. Bohan
	Member, Board of Veterans' Appeals

 



